Citation Nr: 0627930	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
psychophysiological musculoskeletal reactions with GI 
complaints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

On his July 2002 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that he would like to include his 
hip, knees, and feet as secondary to his back condition.  As 
these claims have yet to be adjudicated, they are being 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for 
psychophysiological musculoskeletal reaction with GI 
complaints with a 50 percent disability rating effective from 
May 1, 1967 and for a duodenal ulcer with a noncompensable 
disability rating effective May 1967.

Uniquely, because the veteran's psychophysiological 
musculoskeletal reaction involves both a mental and physical 
component, the Board is obliged to not only consider rating 
codes applicable to the psychological component of the 
disability at issue but also to consider rating codes 
applicable to the physical component of the disability at 
issue. 

A review of the record reveals that while the November 2003 
Statement of the Case informed the veteran of the rating 
criteria for the psychiatric component of his disability, he 
has not been provided with the rating criteria for the 
veteran's orthopedic manifestations of his disability.  
 
In addition, the veteran identified medical treatment at VAMC 
Iron Mountain and VAMC Milwaukee.  The record indicates that 
the RO received one outpatient treatment record from Iron 
Mountain VAMC but no records from VAMC Milwaukee.  There are 
medical records from VAMC Milwaukee which were included in 
the SSA records; however, the most recent records are dated 
in 1993.  Thus, it is the Board's opinion that the veteran 
should be asked to clarify the dates of treatment at VAMC 
Iron Mountain and VAMC in Milwaukee, and if recent treatment 
is identified, efforts should be made to obtain these records 
and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of all 
relevant diagnostic codes for the 
disability at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under those 
diagnostic codes.
 
2.  The veteran should be requested to 
provide the dates of treatment at VAMC 
Iron Mountain and VAMC Milwaukee for his 
back problems.  Thereafter, if any of 
these treatments dates are recent, 
efforts should be made to obtain them and 
associate them with the claims file.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



